PER CURIAM.
The defendants appeal from an adverse judgment rendered in favor of their accountants after a non-jury trial. No reversible error has been demonstrated in the awards to the plaintiffs of fees for accounting services rendered. See Container Corp. of America v. Seaboard Air Line R.R., 59 So.2d 737 (Fla.1952); Commerce Partnership 8098 Ltd. Partnership v. Equity Contracting Co., 695 So.2d 383 (Fla. 4th DCA 1997); Interior Design Concepts, Inc. v. Curtin, 473 So.2d 1374 (Fla. 1st DCA 1985); Dean v. Blank, 267 So.2d 670 (Fla. 4th DCA 1972). Because, however, it was established by the accountants’ own admission — thus obviating the need for expert testimony to that effect, Florida Patient’s Compensation Fund v. Tillman, 453 So.2d 1376, 1381 (Fla. 4th DCA 1984), approved in part, quashed in part, 487 So.2d 1032 (Fla.1986)—that they had negligently misadvised their clients as to the tax consequences of a particular transaction, the denial of relief to the Dunns on their counterclaim is reversed and the cause remanded solely for appropriate determination of their recoverable damages.
Affirmed in part, reversed in part and remanded.